                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
CARLA J. BOHNER,                                :
                                                :
                       Plaintiff                     CIVIL ACTION NO. 3:18-0046
                                                :
                       v.
                                                :        (JUDGE MANNION)
ANDREW M. SAUL,
Commissioner of Social Security, :
                       Defendant                :
                                           ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Schwab, (Doc. 18), is ADOPTED IN ITS
                       ENTIRETY;
          (2)          the plaintiff’s appeal of the final decision of the
                       Commissioner denying her claim for DIB, (Doc. 1), is
                       DENIED, and the Commissioner’s decision is AFFIRMED;
          (3)          the plaintiff’s objections to the report of Judge Schwab,
                       (Doc. 19), are OVERRULED; and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Date: September 30, 2019
18-0046-01-ORDER.wpd
